Exhibit 10.19

EXECUTION VERSION

 

GUARANTY AGREEMENT

 

DATED AS OF
OCTOBER 20, 2006

 

MADE BY

UCI COMPRESSOR HOLDING, L.P.,
AS GUARANTOR

AND

UCI MLP LP LLC,
AS GUARANTOR

AND

EACH OF THE OTHER GUARANTORS (AS DEFINED HEREIN)

 

IN FAVOR OF

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I Definitions

 

1

Section 1.01

 

Definitions

 

1

Section 1.02

 

Rules of Interpretation

 

3

ARTICLE II Guarantee

 

3

Section 2.01

 

Guarantee

 

3

Section 2.02

 

Right of Contribution

 

4

Section 2.03

 

No Subrogation

 

4

Section 2.04

 

Amendments, Etc. with respect to the Borrower Obligations

 

5

Section 2.05

 

Waivers

 

5

Section 2.06

 

Guaranty Absolute and Unconditional

 

5

Section 2.07

 

Reinstatement

 

7

Section 2.08

 

Payments

 

7

ARTICLE III Representations and Warranties

 

7

Section 3.01

 

Representations in Credit Agreement

 

7

Section 3.02

 

Benefit to the Guarantor

 

8

Section 3.03

 

Solvency

 

8

ARTICLE IV Covenants

 

8

Section 4.01

 

Covenants in Credit Agreement

 

8

ARTICLE V The Administrative Agent

 

8

Section 5.01

 

Authority of Administrative Agent

 

8

ARTICLE VI Subordination of Indebtedness

 

9

Section 6.01

 

Subordination of All Guarantor Claims

 

9

Section 6.02

 

Claims in Bankruptcy

 

9

Section 6.03

 

Payments Held in Trust

 

9

Section 6.04

 

Liens Subordinate

 

10

Section 6.05

 

Notation of Records

 

10

ARTICLE VII Miscellaneous

 

10

Section 7.01

 

Waiver

 

10

Section 7.02

 

Notices

 

10

Section 7.03

 

Amendments in Writing

 

10

Section 7.04

 

Successors and Assigns

 

10

Section 7.05

 

Survival; Revival; Reinstatement

 

11

Section 7.06

 

Counterparts; Integration; Effectiveness

 

11

Section 7.07

 

Severability

 

12

Section 7.08

 

Set-Off

 

12

Section 7.09

 

Governing Law; Submission to Jurisdiction

 

12

Section 7.10

 

Headings

 

13

Section 7.11

 

Acknowledgments

 

13

Section 7.12

 

Additional Guarantors

 

14

Section 7.13

 

Acceptance

 

14

 

 

i


--------------------------------------------------------------------------------


ANNEXES:

I                                            Form of Assumption Agreement

SCHEDULES:

1                                          Notice Addresses of Guarantors

ii


--------------------------------------------------------------------------------


This GUARANTY AGREEMENT is dated as of October 20, 2006 made by UCI COMPRESSOR
HOLDING, L.P., a Delaware limited partnership (“UCI Compressor”) and UCI MLP LP,
LLC, a Delaware limited liability company (“Limited Partner”) and each of the
signatories hereto (each of the signatories hereto, together with UCI Compressor
and the Limited Partner and the Subsidiary Guarantors that becomes a party
hereto from time to time after the date hereof, the “Guarantors”), in favor of
Wachovia Bank, National Association, as the administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), for the banks and other financial institutions (the “Lenders”) from
time to time parties to the Credit Agreement dated October 20, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Universal Compression, Inc., a corporation formed under the laws of the
State of Texas (“UCI”); Universal Compression Holdings, Inc., a corporation
formed under the laws of the State of Delaware (“Holdings”); Universal
Compression Canada, Limited Partnership, a Nova Scotia limited partnership
(“Universal Canada”); UC Canadian Partnership Holdings Company, a Nova Scotia
unlimited liability company (“UC Canadian Holdings” and together with UCI,
Holdings and Universal Canada, the “Borrowers”); the Lenders, the Administrative
Agent, and the other Agents party thereto.

R E C I T A L S

A.                                   The Borrowers have requested that the
Lenders provide certain loans to and extensions of credit on behalf of the
Borrowers.

B.                                     The Lenders have agreed to make such
loans and extensions of credit subject to the terms and conditions of the Credit
Agreement.

C.                                     It is a condition precedent to the
obligation of the Lenders to make their respective extensions of credit to the
Borrowers under the Credit Agreement that the Guarantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Lenders.

D.                                    NOW, THEREFORE, in consideration of the
premises herein and to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each Guarantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Lenders, as
follows:

ARTICLE I
Definitions

Section 1.01                                Definitions.

(a)                                  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein have the meanings given to them
in the Credit Agreement, and all uncapitalized terms which are defined in the
UCC on the date hereof are used herein as so defined.

(b)                                 The following terms have the following
meanings:


--------------------------------------------------------------------------------


“Agreement” means this Guaranty Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers (including, without limitation, all Indebtedness)
of every kind or description arising out of or outstanding under, advanced or
issued pursuant, or evidenced by, the Guaranteed Documents, including, without
limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of the Borrowers (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, arising out of or outstanding under, advanced or issued
pursuant, or evidenced by, the Guaranteed Documents, whether on account of
principal, interest, premium, reimbursement obligations, payments in respect of
an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable costs, fees and disbursements
that are required to be paid by the Borrowers pursuant to the terms of any
Guaranteed Documents).

“Collateral Agreement” means that certain Collateral Agreement, dated
October 20, 2006 by Universal Compression, Inc., Universal Compression
Holdings, Inc., UCI Compressor Holding, L.P. and UCI MLP LP LLC, collectively,
as Grantors in favor of Wachovia Bank, National Association, as US
Administrative Agent for the Lenders.

“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Lenders and the Lenders and Affiliates of Lenders that are parties to
Guaranteed Hedging Agreements.

“Guaranteed Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Guaranteed Hedging Agreement and any other
document made, delivered or given in connection with any of the foregoing.

“Guaranteed Hedging Agreement” means any Hedging Agreement between any Borrower
or any Restricted Subsidiary and any Lender or any Affiliate of any Lender while
such Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender, including any Hedging Agreement between such Persons in
existence prior to the date hereof, but excluding any Hedging Agreement now
existing or hereafter arising in connection with the ABS Facility. For the
avoidance of doubt, a Hedging Agreement ceases to be a Guaranteed Hedging
Agreement if the Person that is the counterparty to any Borrower or any
Restricted Subsidiary under a Hedging Agreement ceases to be a Lender under the
Credit Agreement (or, in the case of an Affiliate of a Lender, the Person
affiliated therewith ceases to be a Lender under the Credit Agreement).

2


--------------------------------------------------------------------------------


“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant, or evidenced by, any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements that are required to be paid pursuant to the
terms of any Guaranteed Document).

“Guarantors” means the collective reference to each Guarantor.

“Obligations” means:  (a) in the case of each Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.

“Guarantor Claims” has the meaning assigned to such term in Section 6.01.

Section 1.02                                Rules of Interpretation.
Section 1.04 of the Credit Agreement is hereby incorporated herein by reference
and shall apply to this Agreement, mutatis mutandis.

ARTICLE II
Guarantee

Section 2.01                                Guarantee.

(a)                                  Each of the Guarantors hereby jointly and
severally, unconditionally and irrevocably, guarantees to the Guaranteed
Creditors and each of their respective permitted successors, indorsees,
transferees and assigns, the prompt and complete payment in cash and performance
by the Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations. This is a guarantee of payment and not
collection and the liability of each Guarantor is primary and not secondary.

(b)                                 Anything herein or in any other Guaranteed
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Guaranteed Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.02).

(c)                                  Each Guarantor agrees that the Borrower
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this ARTICLE II or affecting the rights and remedies of any Guaranteed
Creditor hereunder.

(d)                                 Each Guarantor agrees that if the maturity
of the Borrower Obligations is accelerated by bankruptcy or otherwise, such
maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor. The guarantee contained in this
ARTICLE II shall remain in full force and effect until all the Borrower
Obligations shall

3


--------------------------------------------------------------------------------


have been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit secured by cash collateral as
permitted in Section 2.01(b)(iii) of the Credit Agreement) and all of the
Aggregate Commitments are terminated, notwithstanding that from time to time
during the term of the Credit Agreement, no Borrower Obligations may be
outstanding.

(e)                                  No payment made by any Guarantor, any other
guarantor or any other Person or received or collected by any Guaranteed
Creditor from any Guarantor, any other guarantor or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of the Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations are paid in full in cash, no Letter of Credit is outstanding (except
for Letters of Credit secured by cash collateral as permitted in
Section 2.01(b)(iii) of the Credit Agreement) and all of the Aggregate
Commitments are terminated.

Section 2.02                                Right of Contribution.  Each
Guarantor hereby agrees that to the extent that a Guarantor shall have paid more
than its proportionate share of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.03. The provisions of this Section 2.02 shall in no
respect limit the obligations and liabilities of any Guarantor to the Guaranteed
Creditors, and each Guarantor shall remain liable to the Guaranteed Creditors
for the full amount guaranteed by such Guarantor hereunder.

Section 2.03                                No Subrogation.  Notwithstanding any
payment made by any Guarantor hereunder or any set-off or application of funds
of any Guarantor by any Guaranteed Creditor, no Guarantor shall be entitled to
be subrogated to any of the rights of any Guaranteed Creditor against any
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by any Guaranteed Creditor for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from any Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Guaranteed Creditors on account of the Borrower
Obligations are irrevocably and indefeasibly paid in full in cash, no Letter of
Credit is outstanding (except for Letters of Credit secured by cash collateral
as permitted in Section 2.01(b)(iii) of the Credit Agreement) and all of the
Aggregate Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been irrevocably and indefeasibly paid in
full in cash, any Letter of Credit is outstanding (except for Letters of Credit
secured by cash collateral as permitted in Section 2.01(b)(iii) of the Credit
Agreement) or any of the Aggregate Commitments are in effect, such amount shall
be held by such Guarantor in trust for the Guaranteed Creditors, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower

4


--------------------------------------------------------------------------------


Obligations, whether matured or unmatured, in accordance with
Section 11.02(c) of the Credit Agreement.

Section 2.04                                Amendments, Etc. with respect to the
Borrower Obligations.  Each Guarantor shall remain obligated hereunder, and such
Guarantor’s obligations hereunder shall not be released, discharged or otherwise
affected, notwithstanding that, without any reservation of rights against any
Guarantor and without notice to, demand upon or further assent by any Guarantor
(which notice, demand and assent requirements are hereby expressly waived by
such Guarantor), (a) any demand for payment of any of the Borrower Obligations
made by any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Borrower Obligations continued; (b) the Borrower
Obligations, the liability of any other Person upon or for any part thereof or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Guaranteed
Creditor; (c) any Guaranteed Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Guaranteed Creditors may deem advisable
from time to time; (d) any collateral security, guarantee or right of offset at
any time held by any Guaranteed Creditor for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Borrowers’ Obligations
may from time to time be obligated on the Borrowers’ Obligations or any
additional security or collateral for the payment and performance of the
Borrowers’ Obligations may from time to time secure the Borrowers’ Obligations;
and (f) any other event shall occur which constitutes a defense or release of
sureties generally. No Guaranteed Creditor shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this ARTICLE II or any
Property subject thereto.

Section 2.05                                Waivers.  Each Guarantor hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by any Guaranteed
Creditor upon the guarantee contained in this ARTICLE II or acceptance of the
guarantee contained in this ARTICLE II; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this ARTICLE II and no notice of creation of the Borrower
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrowers need be given to any Guarantor; and all dealings
between any Borrower and any of the Guarantors, on the one hand, and the
Guaranteed Creditors, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
ARTICLE II. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower or any of
the Guarantors with respect to the Borrower Obligations.

Section 2.06                                Guaranty Absolute and Unconditional.

(a)                                  Each Guarantor understands and agrees that
the guarantee contained in this ARTICLE II is, and shall be construed as, a
continuing, completed, absolute and unconditional guarantee of payment, and each
Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of

5


--------------------------------------------------------------------------------


any of the following and hereby agrees that its obligations hereunder shall not
be discharged or otherwise affected as a result of, any of the following:

(i)                                     the invalidity or unenforceability of
any Guaranteed Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any Guaranteed Creditor;

(ii)                                  any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against any
Guaranteed Creditor;

(iii)                               the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Borrower or any other Guarantor or any other Person at any
time liable for the payment of all or part of the Obligations, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest therein) in or as a result of such proceeding;

(iv)                              any sale, lease or transfer of any or all of
the assets of any Borrower or any other Guarantor, or any changes in the
shareholders of any Borrower or the Guarantor; provided that upon any such sale,
lease or transfer, such assets shall be released in accordance with Section 8.12
of the Collateral Agreement.

(v)                                 any change in the corporate existence
(including its constitution, laws, rules, regulations or power), structure or
ownership of any Guarantor;

(vi)                              the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Guarantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Obligations;

(vii)                           the absence of any attempt to collect the
Obligations or any part of them from any Guarantor;

(viii)                        (A) any Guaranteed Creditor’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or
grant of a Lien by the Borrowers, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (C) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of any Guaranteed
Creditor’s claim (or claims) for repayment of the Obligations; (D) any use of
cash collateral under Section 363 of the Bankruptcy Code; (E) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (F) the avoidance of any Lien in favor of the Guaranteed Creditors
or any of them for any reason; or (G) failure by any Guaranteed Creditor to file
or enforce a claim against any Borrower or any Borrower’s estate in any
bankruptcy or insolvency case or proceeding; or

6


--------------------------------------------------------------------------------


(ix)                                any other circumstance or act whatsoever,
including any action or omission of the type described in Section 2.04 (with or
without notice to or knowledge of the Borrowers or such Guarantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this ARTICLE II, in bankruptcy or in any other
instance.

(b)                                 When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Guaranteed Creditor may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against any Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Borrower Obligations or any
right of offset with respect thereto, and any failure by any Guaranteed Creditor
to make any such demand, to pursue such other rights or remedies or to collect
any payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Guaranteed Creditor against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

Section 2.07                                Reinstatement.  The guarantee
contained in this ARTICLE II shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations is rescinded or must otherwise be restored or returned by
any Guaranteed Creditor upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Guarantor or any substantial
part of its Property, or otherwise, all as though such payments had not been
made.

Section 2.08                                Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent, for
the ratable benefit of the Guaranteed Creditors, without set-off, deduction or
counterclaim in dollars, in immediately available funds, at its US Principal
Office.

ARTICLE III
Representations and Warranties

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrowers and their
Restricted Subsidiaries, each Guarantor hereby represents and warrants to the
Administrative Agent and each Lender that:

Section 3.01                                Representations in Credit
Agreement.  In the case of each Guarantor, the representations and warranties
set forth in Article VII of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true
and correct

7


--------------------------------------------------------------------------------


in all material respects, provided that each reference in each such
representation and warranty to each Borrower’s knowledge, as applicable, shall,
for the purposes of this Section 3.01, be deemed to be a reference to such
Guarantor’s knowledge.

Section 3.02                                Benefit to the Guarantor.  Each
Borrower is a member of an affiliated group of companies that includes each
Guarantor and each Borrower and the other Guarantors are engaged in related
businesses. Each Guarantor is a Restricted Subsidiary of Holdings and its
guaranty and surety obligations pursuant to this Agreement reasonably may be
expected to benefit, directly or indirectly, it; and it has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Guarantor and each Borrower.

Section 3.03                                Solvency.  Each Guarantor (a) is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Agreement (after giving effect to Section 2.02), (b) is not engaged in
business or a transaction, or about to engage in a business or a transaction,
for which any Property remaining with it constitute unreasonably small capital,
and (c) does not intend to incur, or believe it will incur, Debt that will be
beyond its ability to pay as such Debt matures.

ARTICLE IV
Covenants

Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Borrower
Obligations shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit secured by cash collateral as
permitted in Section 2.01(b)(iii) of the Credit Agreement) and all of the
Aggregate Commitments shall have terminated:

Section 4.01                                Covenants in Credit Agreement.  In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor or any of
its Restricted Subsidiaries.

ARTICLE V
The Administrative Agent

Section 5.01                                Authority of Administrative
Agent.  Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Guaranteed Creditors, be governed by
the Credit Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Administrative Agent
and the Guarantors, the Administrative Agent shall be conclusively presumed to
be acting as agent for the Guaranteed Creditors with full and valid

8


--------------------------------------------------------------------------------


authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

ARTICLE VI
Subordination of Indebtedness

Section 6.01                                Subordination of All Guarantor
Claims.  As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of the Borrowers or any other Guarantor to any other Guarantor,
whether such debts and obligations now exist or are hereafter incurred or arise,
or whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by. After and
during the continuation of an Event of Default, no Guarantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Guarantor Claims.

Section 6.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving any Guarantor, the Administrative Agent
on behalf of the Administrative Agent and the Guaranteed Creditors shall have
the right to prove their claim in any proceeding, so as to establish their
rights hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Administrative Agent for the benefit of the Administrative Agent and the
Guaranteed Creditors for application against the Borrower Obligations as
provided under Section 11.02(b) of the Credit Agreement. Should any Agent or
Guaranteed Creditor receive, for application upon the Obligations, any such
dividend or payment which is otherwise payable to any Guarantor, and which, as
between such Guarantors, shall constitute a credit upon the Guarantor Claims,
then upon payment in full in cash of the Borrower Obligations, the expiration of
all Letters of Credit (except for Letters of Credit secured by cash collateral
as permitted in Section 2.01(b)(iii) of the Credit Agreement) and the
termination of all of the Aggregate Commitments, the intended recipient shall
become subrogated to the rights of the Administrative Agent and the Guaranteed
Creditors to the extent that such payments to the Administrative Agent and the
Lenders on the Guarantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the
Guaranteed Creditors had not received dividends or payments upon the Guarantor
Claims.

Section 6.03                                Payments Held in Trust.  In the
event that notwithstanding Section 6.01 and Section 6.02, any Guarantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the Guaranteed Creditors an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the
Guaranteed Creditors; and each Guarantor covenants promptly to pay the same to
the Administrative Agent.

9


--------------------------------------------------------------------------------


Section 6.04                                Liens Subordinate.  Each Guarantor
agrees that, until the Borrower Obligations are paid in full in cash, the
expiration of all Letters of Credit (except for Letters of Credit secured by
cash collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement)
and the termination of all of the Aggregate Commitments, any Liens securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any Liens securing payment of the Obligations, regardless of whether such
encumbrances in favor of such Guarantor, the Administrative Agent or any
Guaranteed Creditor presently exist or are hereafter created or attach. Without
the prior written consent of the Administrative Agent, no Guarantor, during the
period in which any of the Borrower Obligations are outstanding or the Aggregate
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

Section 6.05                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Guarantor Claims accepted by or held
by any Guarantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

ARTICLE VII
Miscellaneous

Section 7.01                                Waiver.  No failure on the part of
the Administrative Agent or any Guaranteed Creditor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce
such right, power, privilege or remedy under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or  be construed as a waiver of any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity.

Section 7.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 13.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

Section 7.03                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 13.04 of the Credit
Agreement.

Section 7.04                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Guarantors and their
successors and assigns and shall inure to the benefit of the Administrative
Agent and the Guaranteed Creditors and their respective successors and assigns;
provided that except as set forth in Section 13.06 of the Credit Agreement, no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior

10


--------------------------------------------------------------------------------


written consent of the Administrative Agent and the Lenders, and any such
purported assignment, transfer or delegation shall be null and void.

Section 7.05                                Survival; Revival; Reinstatement.

(a)                                  All covenants, agreements, representations
and warranties made by any Guarantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the Administrative Agent, the other Agents, the Issuing Bank and
the Lenders and shall survive the execution and delivery of this Agreement and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the other Agents, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under the Credit Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Aggregate Commitments have not expired or terminated.

(b)                                 To the extent that any payments on the
Guarantor Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Guarantor Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the Guaranteed Creditors’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other Loan Document shall continue in full force and effect. In such event, each
Loan Document shall be automatically reinstated and the Borrowers shall take
such action as may be reasonably requested by the Administrative Agent and the
Guaranteed Creditors to effect such reinstatement.

Section 7.06                                Counterparts; Integration;
Effectiveness.

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

(b)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE
ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THIS AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)                                  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties

11


--------------------------------------------------------------------------------


hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto, the Lenders and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 7.07                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 7.08                                Set-Off.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Hedging
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Guarantor against any of and all the obligations of the
Guarantor owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have. Notwithstanding
anything to the contrary contained in this Agreement, the Lenders hereby agree
that they shall not set off any funds in any lock boxes whatsoever in connection
with this Agreement, except for such lock boxes which may be established in
connection with this Agreement.

Section 7.09                                Governing Law; Submission to
Jurisdiction.

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

12


--------------------------------------------------------------------------------


(c)                                  EACH GUARANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO
OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE GUARANTOR IN ANY OTHER JURISDICTION.

(e)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 7.10.

Section 7.10                                Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

Section 7.11                                Acknowledgments.  Each Guarantor
hereby acknowledges that:

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(b)                                 neither the Administrative Agent nor any
Guaranteed Creditor has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and Guaranteed Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

13


--------------------------------------------------------------------------------


(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Guaranteed Creditors or among the Guarantors and
the Guaranteed Creditors.

(d)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement, the Security Instruments and
the other Loan Documents and agrees that it is charged with notice and knowledge
of the terms of this Agreement, the Security Instruments and the other Loan
Documents; that it has in fact read this Agreement, the Security Instruments and
the other Loan Documents and is fully informed and has full notice and knowledge
of the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

Section 7.12                                Additional Guarantors.  Each
Significant Domestic Subsidiary of Holdings that is required to become a party
to this Agreement pursuant to Section 9.09 of the Credit Agreement shall become
an Guarantor for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex I hereto and
shall thereafter have the same rights, benefits and obligations as an Guarantor
party hereto on the date hereof.

Section 7.13                                Acceptance.  Each Guarantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the
part of the Administrative Agent and the Guaranteed Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first above written.

 

BORROWERS:

UNIVERSAL COMPRESSION, INC.

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION

 

HOLDINGS, INC.

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

UCI MLP LP LLC

 

 

 

 

 

By:

/s/ Pamela A. Jasinki

 

Name:

Pamela A. Jasinski

 

Title:

Manager

 

 

 

 

 

 

 

UCI COMPRESSOR HOLDING, L.P.

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

Signature Page – Guaranty Agreement


--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL

 

ASSOCATION

 

 

 

 

 

By:

/s/ Todd Schanzlin

 

Name:

Todd Schanzlin

 

Title:

Vice President

 

Signature Page – Guaranty Agreement


--------------------------------------------------------------------------------